        Case 2:19-cv-00737-MJH Document 1-2 Filed 06/21/19 Page 1 of 8




        IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
                            PENNSYLVANIA


CHARLES S. DERITO,                                  CIVIL COURT DIVISION

               Plaintiff,                           NO.:               C'L aoYj
        v.                                          COMPLAINT IN CIVIL ACTION

WAL-MART STORES EAST. L.P.
                                                    Filed on Behalf of Plaintiffs.
               Defendants.
                                                    Counsel of Record for this Party:

                                                    BRUCE H. GELMAN, ESQUIRE
                                                    Pa. I.D. No. 66048

                                                    WILLIAM RODGERS III. ESQUIRE
                                                    Pa. I.D. No. 313553
      CERTIFICATE OF COMPLIANCE
                                                    Gelman & Rodgers, LLC
I certify that this filing complies with the        Three Gateway Center, Suite 1543
provisions of the Public Access Policy of the       401 Liberty Avenue
Unified Judicial System of Pennsylvania:            Pinsburgh, PA 15222
Case Records of the Appellate and Trial             Ph:(412)338-0400
Courts that require filing confidential             Fax: (412)338-0357
information and documents differently than
non-confidential informalioflrand documents.
                                       /7
By:
        William Rodgers III, Esquire




                                                    ■JURY TRIAL DEMANDED


                                                                  FILED IN
                                                           PEOTHONOTARY'S OFFICE

                                                                  MAY 13 2019
                                                            BY:       LcCLERK
                                            l 0f7
       Case 2:19-cv-00737-MJH Document 1-2 Filed 06/21/19 Page 2 of 8



 fN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY PENNSYLVANIA
                                             CIVIL


                        WESTMORELAND COUNTY CIVIL COVER SHEET


     CHARLES S. DERITO                  Judge:
                                        Case No.   33^c\
                                        Counsel: WILLIAM RODGERS III
         Plaintiffs)                    Representing: CHARLES S. DERITO
             vs.
                              L' P:
                                        Pa. I.D. No.: 313553
WAL-MART STORES EAST, fa                Firm: GELMAN & RODGERS, LLC
                                       Address: THREE GATEWAY CENTER
                                                401 LIBERTY AVENUE, STE 1543
                                                PITTSBURGH, PA 15222
         Defendant(s)
                                       Phone No. (412)338-0400
                                       Fax No. (412)338-0357
                                       E-mail BILL@GELMANRODGERSLAW.COM


PLEASE ANSWER THE FOLLOWING:


1.      Is the Amount In Controversy Less Than $30,000?                  I I Yes     [/] No
2.      Does This Case Involve Discovery of Electronically               |   | Yes   | / | No
        Stored Information?
3.      Does This Case Involve a Construction Project?                   □ Yes       pH No

ENTRY OF APPEARANCE


TO THE PROTHONOTARY: Please enter my appearance on behalf of the Plaintiff/Petitioner/
Appellant. Papers may be served at the address set forth above.


Signature:                                                     Date:
                                                                              7
Original - Prothontary                             Copies - Judge and Opposing Counsel

Revised 5/26/2010
       Case 2:19-cv-00737-MJH Document 1-2 Filed 06/21/19 Page 3 of 8




       IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY.
                           PENNSYLVANIA


CHARLES S. DERITO,                                      CIVIL COURT DIVISION

               Plaintiff,                               NO.:

       v.

WAL-MART STORES EAST, L.P.

               Defendants.


                                  NOTICE TO DEFEND
         YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims
set forth in the following pages, you must take action within TWENTY (20) days after
this complaint and notice are served, by entering a written appearance personally or by
attorney and filing in writing with the court your defenses or objections to the clams set
forth against you. You are warned that if you fail to do so the case may proceed without
you and a judgment may be entered against you by the court without further notice for
any money claimed in the complaint or for any other claim or relief requested by the
plaintiff. You may lose money or property or other rights important to you.
         YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF
YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE
YOU WITH INFORMATION ABOUT HIRING A LAWYER. IF YOU CANNOT
AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU
WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.
                                      Lawyer Referral Service
                               Westmoreland Bar Association
                             P.O. Box 565Greensburg, PA 15601
                                       (724) 834-8490
                                    http://lrs.westbar.org




                                          2 of?
       Case 2:19-cv-00737-MJH Document 1-2 Filed 06/21/19 Page 4 of 8



  IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA

       IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
                           PENNSYLVANIA


CFIARLES S. DERITO,                                     CIVIL COURT DIVISION

               Plaintiff,                               NO.:

       v.

WAL-MART STORES EAST, L.P.

              Defendants.

                            COMPLAINT IN CIVIL ACTION

        AND NOW, come the Plaintiff, Charles S. DeRito, by and through his attorneys.

Bruce H. Gelman, Esquire and William Rodgers III, Esquire, and files the following

Complaint in Civil Action and in support thereof aver as follows:


        1.     Plaintiff Charles S. DeRito (“Plaintiff’), is an adult individual with a

mailing address of 604 West 2nd Avenue, Derry, PA 15627.

       2.      Defendant Wal-Mart Stores East, L.P. (“Walmart”) is a limited partnership

organized and existing under the laws of the State of Delaware with a principal place of

business at 60 IN Walton Blvd.. Bentonville, Arkansas 72712.

       j.      Defendant Walmart is the operator of the Walmart Store located at 6700

Hollywood Blvd, Delmont, PA 15626.

       4.     At all times material hereto. Defendants acted through their agents.

servants and employees acting in the course and scope of their employment

       5.     On January 20, 2019, Plaintiff was entering the Walmart Store located at

6700 Hollywood Blvd, Delmont, PA 15626.


                                          3 of 7
       Case 2:19-cv-00737-MJH Document 1-2 Filed 06/21/19 Page 5 of 8



         6.       As Plaintiff approached the entrance he noted that the automatic entrance

 door was not operating property and would not open.

        7.        However the automatic exit door immediately next to the entrance door

was left ajar to allow patrons to enter into the store.

        8.        Plaintiff entered through the threshold and into the store, through the exit

door that had been left open, without incident.

        9.        Once inside the threshold of the store Plaintiff stepped onto a black rug.

        10.       As Plaintiff continued walking he stepped off the black rug and onto the

tiled area of the floor he slipped and fell on a large amount of a substance, believed to be

accumulated precipitation, water, and/or ice.

        11.      The aforementioned accident was the result of the negligence, carelessness

and recklessness of Defendants and/or agents of such and was due in no manner

whatsoever to any act or failure by Plaintiff.

        12.      As a direct result of the aforementioned fall. Plaintiff sustained the

following injuries:

              a. Neck injury:

              b. Head injury;

              c. Right hip injury;

              d. Right wrist injury;

              e. Right hand injury;

              f. Right thumb injury;

              g. Right shoulder injury;

              h. Right shoulder full thickness rotator cuff tear;



                                             4 of?
        Case 2:19-cv-00737-MJH Document 1-2 Filed 06/21/19 Page 6 of 8


               i. Right shoulder superior labrum, anterior [front] to posterior [back] tear;

               j. Right bicep tensynovitis; and

               k. Extensive surgery to the right shoulder region.

         13.      As a direct and proximate result of the injuries aforesaid. Plaintiff has

 suffered damages including the following:

               a. Past, present, and future pain and suffering;

               b. Past, present, and future mental anguish;

               c. Past, present, and future humiliation and embarrassment; and

               d. Past, present, and future impairment of Plaintiffs ability to enjoy life.

         14.     As a further result of these injuries, Plaintiff has been and will continue to

 be obligated to receive and undergo medical attention and care, to expend various sums

of money, to incur various expenses, and will be obligated to continue to expend such

sums for an indefinite time in the future and claim is made therefore.

                              COUNT I
    PLAINTIFF CHARLES S. DERITO v. DEFENDANT WAL-MART STORES
                     EAST, L.P. - NEGLIGENCE

        15.      Plaintiff incorporates by reference the averments of paragraphs 1 through

11, as if fully set forth herein.

        16.      At all times material hereto, the Walmart store located at 6700 Hollywood

Blvd, Delmont, PA 15626 was under the control of Defendant Walmart and/or agents of

Defendant Walmart.

        17.      As a direct and proximate result of the negligence of the Defendant,

Plaintiff sustained the injuries as detailed above.




                                              5 of 7
       Case 2:19-cv-00737-MJH Document 1-2 Filed 06/21/19 Page 7 of 8



         18.      The negligence, carelessness, and/or recklessness of Defendant Walmart,

 which caused the aforementioned accident, consisted of the following:

               a. Failure to properly monitor the area where Plaintiff was entering the store;

               b. Failure properly clear the floor of accumulated precipitation, water, and/or

                   ice;

               c. Failure to hire appropriately trained staff;

               d. Failure to inspect the premises for dangers to business invitees; and

               e. Failure to post appropriate warning signs in an area with slippery

                  conditions that Defendant was aware of or reasonably should have been

                  aware of.

        WPIEREFORE, Plaintiff demands that judgment be entered in his favor and

against the Defendants in an amount IN EXCESS of the jurisdictional arbitration limit

together, plus interest and costs, and any other damages that this Honorable Court deems

just given the circumstances.

                                                        Respectfully submitted.

                                                      GELMAN & RODGERS


                                                BY:
                                                                                          m
                                                         William Rodgers III, Esquire
                                                         Bruce FI. Gelman, Esquire
                                                         Gelman & Rodgers, LLC
                                                         Three Gateway Center, Ste 1543
                                                         401 Liberty Avenue
                                                         Pittsburgh, PA 15222
                                                         Telephone: (412) 338-0400
                                                         Facsimile: (412)338-0357
                                                         bill@gelmanlawo fnces.com
                                                         brjce@gelmanlawoffices.com
                                                         Counsel for Plaintiffs


                                              6 of?
         Case 2:19-cv-00737-MJH Document 1-2 Filed 06/21/19 Page 8 of 8




         [N THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY.
                             PENNSYLVANIA


CHARLES S. DERITO,                                      CIVIL COURT DIVISION
                 Plaintiff,                             NO.:
         v.

WAL-MART STORES EAST, L.P.

                 Defendants.


                                   VERIFICATION
          I, Charles S. DeRito, verily that the statements made in the foregoing
COMPLAINT IN CIVIL ACTION are true and correct to the best of my knowledge,
information and belief. I understand that false statements herein are made subject to the
penalties of 18 Pa C.S.A. §4904, relating to unsworn falsification to authorities.


                                                         C




Dated:        S'-S'- Sr                           a
                                            Charles S. DeRito




                                         7 of 7
